Citation Nr: 1236815	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO.  10-32 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

1.  Entitlement to a higher disability evaluation for posttraumatic stress disorder (PTSD), rated at 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

N. Lee, Associate Counsel



INTRODUCTION

The Veteran served active duty from September 2001 to September 2004, including combat service in Afghanistan and his decorations include the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, that denied entitlement to an evaluation in excess of 30 percent for PTSD.

The Board finds that it properly has jurisdiction over the Veteran's claim seeking entitlement to a TDIU, which he, through his representative raised in his "Evidentiary Submission and Argument / Waiver of RO Consideration," dated June 27, 2011.  As such, the claim has been included on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). 

Additional documents were submitted after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration dated June 2011.  The Board will therefore consider the additional evidence.  38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, thinking or mood due to such symptoms as: near continuous depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

2.  The preponderance of the evidence shows that at no time during the appeal has the Veteran's PTSD been manifested by total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

3.  The Veteran is unemployable as a result of his service-connected PTSD. 


CONCLUSION OF LAW

1.  The criteria for a 70 percent disability evaluation for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Throughout the rating period on appeal, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in May 2009 - prior to the RO decision in this matter, which advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for supporting a claim for an increased evaluation.  The letter advised the Veteran how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, and records of his post-service VA treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  The Board finds that the examination and related medical opinions are sufficient in their totality for VA adjudication purposes, as they include consideration of the relevant lay and medical evidence of record, are supported by sufficient rationales, and there has been no contention the disability has increased in severity since then. 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Higher Rating Claim for PTSD - Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that are based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's PTSD is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides the following ratings for psychiatric disabilities.  A 30 percent disability rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130. 

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411. 

A 70 percent disability rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4,125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness, with 100 representing a high level of functioning and no psychiatric symptoms.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing DSM-IV. 

A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational functioning (e.g. no friends, unable to keep a job); GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, or occupational functioning (e.g., few friends, conflicts with peers or co- workers).  The Board notes that while an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, it is not determinative of the percentage rating to be assigned. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Evidence

The evidence includes the Veteran's VA treatment records, VA examination reports, lay statements from the Veteran describing his symptoms, and a private independent medical review.  

An April 2009 record reflects that the Veteran reported having nightmares, intrusive thoughts, a hyperstartle response, and feeling numb and detached from others, activities, and his surroundings; he reported avoiding situations that reminded him of his experiences, and tried hard not to think about it.  He also reported nearly daily feelings of depression, and helplessness.  

In May 2009, the Veteran requested a re-evaluation of his PTSD.  In support of this claim, he stated: "I really don't enjoy anything, and sometimes I think I was better off if I would die at war instead of the people that died when I was there ...."  See Statement in Support of Claim, dated in May 2009.  He reported that he could not concentrate like he used to, was having difficulties performing his job, and felt as though someone was following him.  

A May 2009 VA record shows that the Veteran reported feeling bottled up anger, and "always thinking about death" (although he denied suicidal and homicidal ideation); he stated that he didn't feel safe, avoided crowds and people, and reported feeling more distant from his wife since returning from his tour; he was hypervigilent.  That same month, the Veteran stated that his symptoms had worsened over the past five or six years.  He was given a differential diagnosis of major depression.  His GAF score was 50.  

Later that month, the Veteran was afforded a VA examination to determine the current nature, extent, and severity of his service-connected PTSD disability.  The Veteran stated that while his symptoms used to be only mildly problematic, they were now becoming more troublesome.  He reported difficulty sleeping, nightmares, difficulty being motivated, and difficulty enjoying his family.  He also reported additional psychiatric symptoms, to include hypervigilence, exaggerated startle response, markedly diminished interest or participation in significant activities, feelings of detachment and estrangement from others, as well as restricted range of affect (e.g., unable to have loving feelings) and a sense of a foreshortened future (e.g., does not expect to have a career, marriage, children, or normal life span).  The examiner also detailed the Veteran's account of self-isolation, having only one friend, and not wanting to socialize with people because he did like them "getting in your space."  Additionally, with respect to employment, the Veteran reported losing a month of work in the past year due to poor sleep, lack of energy and motivation.  He stated that his symptoms resulted in him having decreased concentration, increased absenteeism, and poor social interaction.  On mental status examination, the Veteran's mood was depressed, his affect blunted, and his memory mildly impaired.  The Veteran's GAF score was 55. 

Treatment records from June to August 2009 document that the Veteran's PTSD symptoms resulted in him having significant occupational impairment.  

In November 2009, the Veteran was afforded a psychological evaluation.  His presenting problems included sleep disturbance, nightmares, intrusive thoughts and recollections, irritability, feeling jumpy and being easily startled, feeling distant and cut off from other people, and concentration and memory problems.  He reported that prior to joining the Army he had held several different jobs and "did well at them."  However, the examiner stated that since his discharge from the Army, "it appears that [the Veteran] had significant difficulty."  For example, he stated that during a three year period he had worked six different jobs, quitting them all either due to conflicts, or because he was too anxious to continue.  He reported using all his sick and vacation time because he often called in sick and left work during the day due to illness.  The examiner opined that "[the Veteran's] job problems are likely directly related to his symptoms of PTSD."  

The examiner stated that the Veteran's pattern of moderate to severe distress "markedly impacts ... his ability to conduct normal daily activities."  Id.  He opined that "it is clear that [the Veteran] is having serious problems with both PTSD and Major Depression," the symptoms of which affect all areas of his life but are most pronounced in the area of employment."  Id.  He was diagnosed with PTSD and major depression.  The examiner noted that over the past year the Veteran's GAF score has fluctuated from 45 to 55; she determined that "[h]e is subject to acute exacerbation of PTSD symptoms."  Id.  He was given a GAF score of 45. 

In June 2011, the Veteran, through his representative, submitted a private independent medical review from Dr. Smallwood, a psychologist.  Following a review of the claims file, Dr. Smallwood noted that the Veteran was currently unemployed and has been "unable to stay at a job and hold a job due to his PTSD symptoms.  See Independent Medical Review, dated June 24, 2011.  She stated that "[the Veteran's] [l]eaving or not coming to work was a manifestation of the avoidance of stimuli and the associated anxiety related to the PTSD, which was not present before his combat experience."  Id.  She reported that the Veteran had impairment in most areas, including work, family, school, judgment, thinking and mood due to his PTSD and in particular he had difficulty adapting to the stress of a work setting.

In addition to the records highlighted herein, the Veteran's numerous statements and various medical records have also been associated with the claims folder, the findings and conclusions of which are consistent with the evidence discussed above.  

Merits

Based on the evidence, the Board finds that the Veteran's disability picture throughout the appeal most closely approximates the criteria for a 70 percent rating.  The evidence confirms that the Veteran's occupational and social impairment with deficiencies in most areas such as work, school, family relations, thinking and mood.  VA treatment records dated in May 2009, June 2009, August 2009, September 2009, October 2009, November 2009, confirm the Veteran's PTSD sleep impairment, intrusive thoughts, irritability and isolative behavior.  The May 2009 VA examination confirms the Veteran's flattened affect, impaired abstract thinking, disturbances of motivation and mood, impaired short- and long-term memory, deficiencies in family relations, and reduced reliability and productivity due to his PTSD symptoms.  Additionally, the medical and lay evidence sufficiently confirm the Veteran's near constant depression, anger and irritability, which impair his ability to establish and maintain effective social and/or professional relationships.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's PTSD most closely approximates a 70 percent disability rating, and to this extent, the claim is granted.

The Board notes that the Veteran, through his attorney representative, has indicated that the evidence establishes that he is entitled to a 100 percent disability rating for his PTSD; however, the preponderance of the evidence is against entitlement to a 100 percent schedular rating.  The evidence confirms the Veteran is oriented to all spheres.  Further, the evidence does not show that he has demonstrated grossly inappropriate behavior or an intermittent inability to perform activities of daily living.  The Board acknowledges that the evidence reflects the Veteran's significant occupational impairment; however, there is no evidence of total social impairment, as by the Veteran's own account he maintains relationships with his spouse, children, and at least, one friend.  Thus, the Board finds that there is insufficient evidence of record to support any finding that the Veteran's PTSD symptomatology has manifested in total social and occupational impairment, as contemplated by Diagnostic Code 9411.  Accordingly, at no time during the appeal has the Veteran's PTSD warranted assignment of a 100 percent schedular disability evaluation.

Further, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's level of his PTSD disability.  There is evidence that the Veteran's PTSD is productive of occupational and social impairment, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's PTSD disability and referral for consideration of extraschedular rating is not warranted.

TDIU

The Veteran contends that he is entitled to TDIU benefits.  Based on the evidence of record, the Board agrees and finds that entitlement to a TDIU based on his PTSD is warranted.

A TDIU may be assigned where the schedular rating is less than total when, in the judgment of the Board, the Veteran is disabled and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent disability or more.  38 C.F.R. § 4.16(a).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to a TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).

As outlined in this decision, the Veteran was granted a 70 percent disability evaluation for his PTSD.  As such, the disability satisfies the threshold schedular requirements for an award of TDIU benefits under 38 C.F.R. § 4.16(a).  Further, as noted above, the evidence confirms that the Veteran is not presently employed.  

The Board notes that in May 2009 the Veteran was provided a GAF score of 50, which is indicative of serious impairment in social, occupational, and school functioning (e.g., no friends, unable to keep a job).  Additionally, a VA examiner in November 2009 in essence reported that the Veteran was unable to work due to his PTSD.  

As the impact of his psychiatric symptoms on his employability is within his personal observation, the Board finds the Veteran's statements, considered with all other evidence on record, to be competent, credible and highly probative evidence that his psychiatric symptoms, in fact, prevented him from securing or following substantially gainful employment.  Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is the Board's responsibility, as fact-finder, to determine the creditability and weight to be given to the evidence).  Thus, the Board finds that the totality of the evidence, medical and lay, sufficiently reflects psychiatric symptoms of such a severity that the Veteran would be unable to secure or follow a substantially gainful occupation.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

In sum, the Board finds that the evidence, medical and lay, shows the Veteran's entitlement to an award of a TDIU.  As such, entitlement to an award of a TDIU is warranted.


ORDER

A rating of 70 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 

A TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


